Citation Nr: 1544905	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for lumbar spine disability.
 
2.  Entitlement to an initial compensable rating for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to July 2008.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The RO in Winston-Salem, North Carolina exercises current jurisdiction of the claims file.  

The May 2009 rating decision granted service connection for degenerative arthritis of the lumbar spine evaluated as 10 percent disabling; granted service connection for a cervical spine disorder, tendonitis of the right knee, restless leg syndrome, and internal hemorrhoids, all with initial noncompensable ratings; denied service connection for opiate dependence, anxiety/depression, ringing in ears, hepatitis C, migraines, insomnia, and sinusitis; and deferred a decision on entitlement to compensation for a right shoulder condition.  

In June 2009, the Veteran filed a Notice of Disagreement with respect to the determinations relating to his claims for migraine headaches, restless leg syndrome, cervical spine strain, anxiety/depression, internal hemorrhoids, low back strain, and right knee tendonitis.  A November 2009 Statement of the Case was furnished to the Veteran in March 2010.  On his March 2010 Substantive Appeal (VA Form 9), the Veteran specifically limited his appeal to his low back, right knee, and headaches claims.  See 38 C.F.R. § 20.202 (2015).  The Veteran stated on his VA Form 9 that he did not want a hearing before the Board.

In an October 2013 Board decision, the Board granted service connection for a headache disorder and remanded the Veteran's low back and right knee claims for further development.  The RO implemented the Board's grant of a headache disorder in an October 2013 rating decision.  A Supplemental Statement of the Case (SSOC) was furnished by the RO in January 2014.    

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a November 2013 letter, the RO informed the Veteran that he could not be paid for his dependents until further information was provided.  In July and August 2014 and in November 2014, the Veteran submitted documents pertaining to the dependency issue.  There is no evidence in the Veteran's claims file indicating that action has been taken on the dependency issue.  Thus, the issue of payment to the Veteran for his dependents is referred to the Agency of Original Jurisdiction (AOJ) for action deemed appropriate.  

The appeal is REMANDED to the AOJ.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA Records

In its November 2013 remand, the Board instructed the RO/Appeals Management Center (AMC) to obtain all records of VA treatment for the Veteran's low back and right knee disabilities since November 2009.  November 2013 documents show VA treatment records were requested and obtained as follows:  Charleston VA medical center (VAMC) from August 2011 to September 2011; Fayetteville, North Carolina VAMC from April 2010 to October 2012; North Florida/South Georgia Veterans Health System (VHS) from June 2010 to October 2013; and Indianapolis VAMC for October 2012.

None of the foregoing requests date back to November 2009.  There is no explanation in the claims file as to why treatment records were not requested prior to April 2010.  It may be that the Veteran did not obtain relevant treatment prior to April 2010; however, this fact is not documented in the claims file.  Accordingly, on remand, the RO/AMC is to contact the Veteran and request that he clearly identify all health care providers and facilities from which he received treatment from November 1, 2009 to the present for his low back and right knee disabilities.  The RO/AMC should then obtain any records that are not currently associated with the Veteran's claims file.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also 38 U.S.C.A. § 5103A(c) (West 2014) and Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Addendum Opinion to May 2009 VA Examination

In its November 2013 remand, the Board instructed the RO/AMC to return the Veteran's claims file to the examiner who conduction a May 2009 VA examination to obtain an estimate in degrees of additional loss of motion during flare-ups based on the available record.  The examiner noted in the May 2009 examination report that it was the Veteran's impression that he experienced a 75 percent decrease in endurance during flare-ups of his right knee and a 50 percent decrease in endurance during flare-ups of his low back.  The examiner did not, however, note any estimate in degrees as to additional loss of motion during flare-ups based on the Veteran's impressions.  The Board notes that the VA examination was performed at the Boise, Idaho VAMC.  

Instead of requesting the addendum opinion from the May 2009 VA examiner, the RO/AMC requested the addendum from a VA contractor.  In his November 2013 examination report, the contractor stated that there is nothing in the Veteran's claims file that allows him to make any estimates as to additional loss of motion during flare-ups.

Although the RO/AMC did not comply with the Board's remand instructions, the Board finds that any further attempt to obtain an addendum opinion to the May 2009 VA examination would be futile.  Given that the May 2009 examiner did not contemporaneously document what the Veteran meant by his decreases in endurance during flare-ups, the Board finds it highly unlikely that the May 2009 examiner would be able to make any estimate in degrees of additional loss of motion during flare-ups in 2015.  Moreover, the Veteran has moved since the time of the May 2009 VA examination and jurisdiction for the Veteran's claims file has transferred from the Boise, Idaho RO.  As such, the Board finds that its November 2013 remand instruction is no longer practical or feasible.

VA Examinations

In its November 2013 remand, the Board noted that the Veteran reported that his disabilities were worsening.  As such, the Board instructed that, once the addendum opinion was obtained, the Veteran should be scheduled for VA examinations of his low back and right knee to obtain their current status.

The Veteran was schedule for a VA examination on December 23, 2013.  In the January 2014 SSOC, the AMC noted that the Veteran failed to appear for his VA examination.  After reviewing the VA treatment records added to the Veteran's claim file, the AMC concluded that no additional evidence had been presented to warrant any change in the previous determinations.

It is not clear whether the Veteran received adequate notice of his examination.  A December 2013 Compensation and Pension Exam Inquiry shows the AMC initiated the request for the Veteran's examination on December 18, 2013, only five days before the Monday, December 23, 2013 examination.  The Veteran's claims file includes a letter informing the Veteran of the date of the examination, but it is unclear when the letter was mailed.  The only date on the top of the letter is "12/23/2013" in the upper right corner.  It is not clear if that is the date the letter was mailed or reflects the date of examination.  The letter does appear to have been mailed to the Veteran's correct address of record.  

Nonetheless, given the ambiguity concerning whether the Veteran was given adequate notice of his VA examination, the Board finds that a remand is necessary to obtain VA examinations of the Veteran's low back and right knee.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, it has now been more than six years since the Veteran's last VA examinations.  Thus, the Board finds new examinations are necessary to determine the current status of the Veteran's low back and right knee disabilities.  38 C.F.R. § 3.326(a) (2015); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) and Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for his low back and right knee disabilities from November 1, 2009 to the present.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

If the Veteran did not obtain treatment for his low back and right knee disabilities from November 1, 2009 to April 2010 that fact should be clearly documented in the Veteran's claims file.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner competent to determine the current level of severity of the Veteran's low back disability and right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies, to include appropriate imaging of the Veteran's low back and right knee and range of motion studies in degrees, should be performed, and all clinical findings should be reported in detail.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

Low Back Disability 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also note whether the Veteran's back disability results in incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician, and the total duration of the episodes over the past 12 months. 

Right Knee Disability 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and, if so, the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  The examiner should assess the additional functional impairment due to pain on use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.   

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




